                Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 1 of 33 PageID #:1
     .1.                                                                                              5n
'AO 91(Rev. 1U11) Crimihal Complaint                       AUSA Sean Franzblau (312) 353-5305
                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION
                                                                                   FILEtr)
                                                                                      DEC   1020t8ff
 UNITED STATES OF AMERICA                                                      -            G BRUTON
                                                      CASE NUMBER:                 THOMAS
                                                                               CLERK U.S. DISTRICT COURT
                         v.
                                                                               +
 RICARDO SANTAMARIA,
       also known as "Fut" and "Pescue"
                                                           lgcr                      943
                                                            MAGBTRAIE .'UDOE ClX
                                       CRIMINAL COMPI,AII{T

           I, the complainant in this case, state that thJ folowing is true to the best of my knowledge
and belief.
           Beginning no later than July 3, 2017 and continuing through at least July 12, 2017, at
Chicago,     in the Northern District of Illinois, Eastern Division, and   elsewhere, the defendant(s)
violated:
     Code Section                                   Offense Description
     Title 2L, United States             Code,      Aided and abetted the attempted distribution of
     Sections 846 and 2                             5 kilograms or more of a mixture and substance
                                                    containing a detectable amount of cocaine, a
                                                    Schedule II Controlled Substance, in violation
                                                    of Title 21, United States Code, Sections 846
                                                    and 2.

    This criminal complaint is based upon these facts:
     X       Continued on the attached sheet.

                                                         MICHAEL KOCH
                                                         Special Agent, Drug Enforcement Administration
                                                         (DEA)

Sworn to before me and signed in my presence.

Date: December 10.2018
                                                                     Judge's signature

City and state: Chicago.Illinois                     SUSAN COX. U.S. Magistrate JudS
                                                                  Printed name and Title
        Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 2 of 33 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                           AFFIDAVTT

        I, MICIIAEL KOCH, being duly sworn, state as follows:

   I.         Pnmr,rlrrNAnv   Marrpns
         1.      I am   a Special Agent   with the Drug Enforcement Administration (DEA),

and have been so employed since approximately June 2010. During my time with the

DEA, I have gained extensive experience in covert methods for investigating narcotics

trafficking, including through the use of undercover agents, confidential sources, and

covertly recording suspected narcotics traffickers and their associates.

        2.       This affidavit is submitted in support of a criminal complaint alleging

that Ricardo SANTAMARIA (aMa "FUT" aMa "PESCUE"), has violated Title                      21,

United States Code, Sections 846 and               2 (aiding and abetting the attempted
distribution of cocaine). Because this affidavit is being submitted for the limited

purpose of establishing probable cause in support of a criminal complaint charging

SANTAMARIA with aiding and abetting the attempted distribution of five kilograms

or more of a mixture and substance containing a detectable amount of cocaine, a

Schedule      II Controlled   Substance, I have not included each and every fact known to

me concerning this investigation.          I have set forth only the facts that I believe are
necessary to establish probable cause to believe that the defendant committed the

offense alleged in the complaint.
     Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 3 of 33 PageID #:3




      3.     This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents, information provided to me by confidential

sources, my review of undercover recordings and transcriptions/translations, cell

phone records, my training and experience and other evidence.

      4.     Reference   is   made   to   consensually recorded conversations   in   this

affidavit. At various points in the affidavit, I will offer my interpretations of these

recordeMntercepted conversations in brackets and otherwise. My interpretations of

these conversations are based on the contents and context ofthe conversations, prior

and subsequent conversations, the results of physical surveillance, information

provided by a cooperating individual, and on conversations with other officers and

agents, and my knowledge of the investigation as a whole. Moreover, the voice

identifications for the conversations set out below are preliminary. The identification

of some individuals involved in these conversations and meetings has not yet been

completed. Some of these summaries do not include references         to all the   topics

covered during the course of the conversations. The times listed for the recorded

conversations are approximate.       In addition, the summaries do not necessarily
include references to all statements made by the speakers on the topics that are

mentioned. Finally, the summaries are based upon       draft-not final-transcriptions
of the recorded conversations.




                                             2
      Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 4 of 33 PageID #:4




    II.        Suiuuanv

          5.     In July 20t7, RICARDO SANTAMARIA brokered a cocaine sale for an

individual who, unbeknownst to SANTAMARIA, was a DEA confidential source.

Specifically, as explained below, SANTAMARIA arranged for his unidentified

Mexican source of supply ("Individual A") to sell ten kilograms of cocaine to the

confidential source's "customer" in the Chicago area. Unbeknownst to SANTAMARIA

and Individual A, the confidential source's customer was an undercover DEA agent.

On the day of the planned cocaine sale, investigating agents seized ten kilograms of

cocaine from Sergio Avarca Baldavino and Miguel Pacheco as they attempted to

deliver Individual A's cocaine to the UC.

    UI.        Facrs SuppoRuNG   PROBABLE CAUSN

          6.     In or around 2017, a cooperating defendant (CS-1) identified RICARDO

SANTAMARIA, who CS-1 also knew as "Fut" and "Pesque," as a wholesale narcotics

trafficker based in McAIlen, Texas.l According to CS-1, CS-1, SANTAMARIA, and

another individual (who later began cooperating with the government, "CS-z")

worked together in 2016 to receive in McAllen large shipments of cocaine that had

been smuggled across the Texas/lVlexico border, and to distribute the cocaine to


1 CS-1 has no prior felony convictions. At the time CS-1 provided information regarding
SANTAMARIA, he/she had been charged with federal narcotics traffrcking offenses, and was
cooperating in the hopes of receiving a reduced sentence. As of December 10, 2018, narcotics
traffrcking charges remain pending against CS-l (in the same case). CS-1 has continued to
cooperate with the government since the summer of 2017, and the government expects to
soon enter into a plea agreement with CS-1 in which the government agrees to make a
downward departure request at sentencing pursuant to Guideline $ 5K1.1. I believe CS-l is
a credible source, as the information he/she has provided has been corroborated in significant
respects by substantial independent evidence, including consensual recordings, physical
surveillance, witness interviews, and narcotics seizures.



                                              3
      Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 5 of 33 PageID #:5




different cities around the United States. Specifically, according to CS-1, he/she had

been involved in setting up and operatingwarehouses and front companies that posed

as distributors of legitimate consumer goods, such as furniture, laundry detergent,

and food products. In fact, according to CS-l-, the warehouses functioned as cocaine

distribution hubs, sending and receiving large loads of cocaine and narcotics proceeds

transported between warehouses in concealed semi-truck shipments. According to

CS-1, in or around 2016, both SANTAMARIA and CS-2 had opened and operated such

cocaine distribution front company/warehouses          in McAllen, Texas and Houston,
Texas, respectively, through which hundreds of kilograms of cocaine and millions of

dollars in narcotics proceeds had been distributed.

       7.      In or around May 2017, agents asked CS-l to call CS-2 and attempt to

convince him/her to cooperate on CS-l's        behalf. While in custody, CS-1 placed a
recorded phone call to CS-2 that was monitored by agents. During the call, CS-1

explained that he/she was in custody and was cooperating with the government. CS-

1 further explained that CS-2 could help CS-1 by cooperating         with the government,

and earning third-party cooperation credit for CS-L. CS-1 further explained that CS-

2 was under no obligation to assist the government. CS-2 agreed to cooperate on CS-

1's behalf.2



2 CS-2 has no prior felony convictions. As set out above, CS-2's initial motivation for
cooperating was to earn third-party cooperation credit for CS-2. However, in or around July
2017, after agents gathered additional facts about CS-2's own historical involvement in
narcotics trafiicking, agents explained to CS-2 that he/she may be charged in connection with
narcotics trafficking. Agents further explained that any assistance CS-2 provided to the
government would be considered in making a charging determination, and/or in mitigation
if CS-2 was charged and convicted. At that point, I believe CS-2's motiviation for cooperating
changed from helping CS-1 to receive a reduced sentence, to helping him/herself avoid


                                              4
      Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 6 of 33 PageID #:6




       8.     In or around June 20L7, agents began communicating directly with CS-

2. Agents told CS-2 they wanted him/her to identifu         someone who could broker the

sale of multi-kilogram quantities of narcotics in Chicago. Agents planned to have an

undercover agent pose as a Chicago-based narcotics customer, and use a ruse sale

scenario    to identifr    wholesale narcotics distributors (and possible front

company/warehouses used to distribute narcotics) in the Chicago area.

       9.     CS-2 identified SANTAMARIA as someone who could broker a large sale

of cocaine in the Chicago area. According to CS-2 (and consistent with the
information provided by CS-L), SANTAMARIA was a McAllen-based narcotics

trafficker who had a direct line to wholesale narcotics suppliers in Mexico. Agents

directed CS-2 to contact SANTAMARIA to set up the undercover purchase of cocaine.

       10. On or about July 3, 2017, at approximately                2:1L p.m., at agents'

direction, CS-2 placed a consensually recorded telephone call to SANTAMARIA,




charges or receive a reduced sentence if he/she was convicted. To date, CS-2 has not been
charged in connection with his/her involvement with drug trafficking, but is still aware that
he/she may be charged at some point. No promises have been made to CS-2 regarding
whether or not he/she will be charged, or what his/her sentence will be if convicted. During
the CS's cooperation, at the request of investigating agents, he/she traveled to Chicago,
Illinois for a period of several days. Agents paid CS-2 $5,000 to cover his/her expenses
associated with this trip.
I believe CS-2 to be a reliable source, as the information he/she has provided is corroborated
in significant respects by independent evidence, including consensual recordings, physical
surveillance, witness interviews (including CS-1), and a narcotics seizure.




                                              5
        Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 7 of 33 PageID #:7




using ()OO() )GX-1456 ("SANTAMARIA phone").3 a During the conversation CS-2

and SANTAMARIA agreed to meet that evening at a parkinglot near McAllen, Texas.

Their conversation, in pertinent part, was as follows:

            CS-2:            About the other, about the other that we talked about,
                             because the other one too, the one that I proposed to you
                             regarding the... the teeth [kilograms of cocaine].

            SANTAMARIA: Oh, ok. Yeah, that would be good. I-Ih, so, call me back later.


            CS-2:            Ok. Yeah, I'll call you after 5:00 to meet up and...[CS-2 and
                             SANTAMARIA would meet that evening sometime after 5:00
                             p.m.l

            IVOICES OVERLAP]

            SANTAMARIA: AII right, there... I'll have an... I'll have an estimate for you
                        TSANTAMARIA would have an estimate on the cost of
                        narcotics he could arrange for CS-2/CS-2's customer to
                        purchase in Chicagol.

            CS-2:            Ok. That's fine.

            SANTAMARIA: Ok, thanks.




3   SANJTAIVL\RIA was identified as the user of SANTAMARIA phone as follows: (1) according
to service provider records, RICARDO SANTAMARIA was the registered subscriber of
SANTAMARIA phone during the time of all recorded phone calls set out in this affidavit; (2)
according to CS-2, SANTAMARIA is the user of SANTAMARIA phone; and (3) in January
2018, agents physically surveilled a meeting in McAllen, Texas, between a confidential source
and SANTAMARIA (who agents identified based on a comparison of the photograph
contained in SANTAMARIA's Facebook profile), was the individual who agents observed
meetingwith the confidential source). That meetingwas consensually recorded. Agents have
reviewed the recording of this in-person meeting with SANTAMARIA and, based on a voice
comparison, agents believe SANTAMARIA's voice is the same voice as the user of
SANTAMARIA phone.
aThe dates, times, and phone numbers of all telephone calls set out    in this affrdavit have
been confirmed through pen data and./or toll records.



                                                6
      Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 8 of 33 PageID #:8




        11.   Prior to the meeting, investigating agents instructed CS-2 to record the

meeting.s According to CS-2, he/she met        with SANTAMARIA on or about July             3,

20t7, at approximately 7:45 p.m., at a parking lot in the McAllen, Texas area.

According to CS-2, and consistent with the audio recording later provided by CS-2,

during the meeting, CS-2 used coded language to inform SANTAMARIA that he/she

had narcotics customers located in the Chicago area, who wanted to purchase multi-

kilogram quantities of narcotics.6 The following is an excerpt from the recording of

the July 3,2017 meeting between SANTAMARIA and CS-2:

    CS-2:               What's up, man? The thing is, I'm in a hurry to go help, over
                        here [CS-2 was in a hurry to set up the narcotics sale in
                        Chicagol.


    SANTAMARIA:         In Chicago?




5 All of CS-2's in-person meetings with SANTAMARIA mentioned in this affrdavit occurred
in the McAllen, Texas area, and were not physically surveilled by agents. Instead, agents
instructed CS-2 to use a recording function on his/her cellular telephone to record the
meetings, and immediately send the recordings to agents after the meetings ended. CS-2
consistently sent audio recordings to agents after he reported to have meetings with
SANTAMARIA. Agents also debriefed CS-2 after the reported meetings regarding what was
discussed, and CS-2's description of the meetings was consistent with the audio recordings.
CS-2's reports that the meetings occurred, and the substance of the meetings, was also
consistent with recorded phone calls between CS-2 and SANTAMARIA setting up the
meetings, as well as the July 12, 2OL7 seizure of 10 kilograms of cocaine in Chicago, which,
as explained below, there is probable cause to believe was the result of CS-2's recorded phone
calls and meetings with SANTAMARIA.
6 SAMAIVIARIA was identifred as the person with whom CS-2 met on July 3,2017, based on
the following: (1) according to CS-2, SANTAMARIA is the individual with whom he/she met
on July 3,2017; (2) As set out in paragraph 10, in the afternoon of July 3,20L7, CS-2 had a
recorded phone call with SANTAMARIA in which they arranged to meet later the same
evening; and (3) Agents have reviewed what CS-2 claims to be a recording of his/her JuIy 3,
2017 meeting with SANTAMARIA and, based on a voice comparison, agents believe the
individual with whom CS-2 speaks in the recording is SANTAMARIA.
  Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 9 of 33 PageID #:9




                  In Chicago. And right now I have... My buddy, the clients I've
                  got in Milwaukee, he has some good clients there in Chicago.
                  ICS-2 is pretending to have an associate with narcotics
                  customers in Chicago.l


SANTAMARIA:       I have... I ha... Uh-huh. My nephew's working.
                  TSANTAMARIA has either a nephew or an associate who he
                  refers to as "nephew" involved     in   narcotics trafficking in
                  Chicago.J


CS-2:             Yeah?


SANTAMARIA:       Little by little so that they can give him work. Let me
                  talk to my guy. Let me see . . . TSANTAMARIA would
                  talk to his associate who assists in distributing
                  narcotics in the Chicago area.I


                  MOICES OYERLAP]


CS-2:             What guy?


SANTAMARIA:       That I've got in Chicago.


CS-2:             Oh, in Chicago.


SANTAMARIA:      Yeah. No ... [UnintelligibleJ My nephew has some, but
                  I would bry five from you [Unintelligible]
                  [SANTAMARIA's "nephew" had narcotics, but
                  SANTAMARIA was willing to buy five kilograms from
                  cs-2.1


CS.2:            No, no, no. I mean, I have some to buy. I... I mean, my
                 people buy. I want to take some to... to the guy. tCS-2
                 had customers in Chicago who wanted to purchase
                 narcotics.l
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 10 of 33 PageID #:10




                  IVOICES OVERLAP]


SANTAMARIA: Oh....okay.

CS-2:             That's why       I
                                need the warehouse to...to unload tCS-2
                  needs a warehouse to unload narcotics to be delivered
                  to his customers in Chicagol.

SANTAMARIA:       [UNINTELLIGIBLE] That's why, let, let me move on
                  that [SANTAMARIA will help arrange the narcotics sale
                  to CS-2's customersl.


CS-2:             What do you think?


SANTAMARIA:       No,   it   can be done. It's possible to open a . .   .




                  IVOICES OVERLAP]


CS-2:             You... the... my guy buys from me at a good price. The...
                  the square one [coded language for a kilogram quantity
                  of cocainel.


CS-2:             Okay. But you don't have anything right now to ... to get
                  there to unload. tCS-2 is confirming that SANTAMARIA
                  did not then currently have a warehouse in Chicago to
                  receive shipments of narcoticsl.


SANTAMARIA:       Oh, Okay.


CS-2:             [Unintelligiblel I'm in a hurry. [The CS was in a hurry
                  to supply his narcotics customers in Chicago.J


SANTAMARIA:      Yeah, yeah, yeah.




                                           9
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 11 of 33 PageID #:11




CS-2:             Ok,   I need one to take down [unintelligibleJ there in
                  the... in... in... in the [unintelligible].


SANTAMARIA: Yeah.

CS-2:             And I need one to arrive with work . . . With square ones
                  [kilograms of narcotics]. . . . Check it out... check it out,
                  I've got your clients there, of what I take them too. Check
                  it out, whoever has something good there and the guys
                  [unintelligible] bad ones, they'll pay from five to ten each
                  week. [CS-Z had narcotics customers in Chicago who
                  could purchases between 5 to 10 kilograms of cocaine per
                  week].

SANTAMARIA:       But it has to be good [the narcotics must be high quality].


CS-2:             It has to be good. It has to be moderately good.

CS-2:             I'11 grve you     a
                                  percentage. [The CS will pay
                  SANTAMARIA a percentage of the sale of the narcotics
                  for SANTAMARIA's role in facilitating the narcotics
                  transaction.l


SANTAMARIA:       Ok. Uh,   I'll
                               pass them over to you, both of them. My
                  nephew... my nephew will buy you some [narcotics] now,
                  you know? And the... the other buddy I have, has some
                  [narcotics].


SANTAMARIA:       Ten?


CS-2:             Ten. But each [unintelligiblel.


SANTAMARIA:      On Wednesday, I'll have the price for you. Prices and I'll
                 have [unintelligible][SANTAMARIA will have the price
                 of the narcotics for CS-2 by that coming Wednesday
                 (July 5,2017)1.




                                        L0
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 12 of 33 PageID #:12




  CS-2:               AU right.


  SAI.ITAMARIA:       Ok. Good to go.


   CS-2:              AU right. Take care.

      L2.    On or about July 5, 2017, at approximately   L1-:L7   8.h., the CS-2 placed

a consensually recorded telephone call to SANTAMARIA on SANTAMARIA phone.

During the conversation, CS-2 asked SANTAMARIA about the status of the               10

kilogram cocaine sale he/she was attempting to arrange. Their conversation, in

pertinent part, was as follows:


  CS-2:               IIh, I'm calling you because... in regards to... to what we had
                      talked about that day about the... about the guys I've got there in
                      the chi... in Chicago. [The CS is calling to check on the status of
                      the narcotics transaction that the CS and SANTAMARIA
                      discussed on July 3,2017.)


  SANTAMARIA:         Oh...


                      tvoICES OVERLAPI

  CS-2:               Because the guys from Milwaukee called me back and asked me
                      what the deal was, because... [CS-2's narcotics customers called
                      and asked about the status of the narcotics transaction.I


                      TVOICES OVERLAP]


  SANTAMARIA:         Oh, yeah... yeah, Iet me call him... [Let me call my narcotics
                      source.l




                                         11
     Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 13 of 33 PageID #:13




                       IVOICES OVERI,AP]


    CS-2:             ...he wants to do   it there...

    SANTAMARIA:       Let me call the family members that I have there... to see if... if...
                      if, uh, if he's available right now. [SANTAMARIA was going to
                      call relatives with narcotics in the Chicago area to see if they can
                      supply CS-2's customers.l


    CS-2:             Ok. Sounds good. Will you call me back, or?



    SANTAMARIA:       Yeah, yeah, I'11... I will call you. Let me... let me find him first,
                      because I talked to him, but since I told him that I wanted cash,
                      well, it wasn't... it wasn't going to get done... we weren't going to
                      talk about that, but I think he wanted to talk today, so, let me...
                      let me find him and when I do I will call you. [SANTAMARIA will
                      call the CS after he has talked with his narcotics source.l

       13.   On or about July 5, 2011, at approximately        1-1.:54   a.ffi., CS-z missed a

telephone call from SANTAMARIA phone.              At   approximately Ll:57 a.ffi., CS-2

returned SANTAMARIA's call and during the ensuing recorded conversation,

SANTAMARIA, in summary, told CS-2 that SANTAMARIA had located a narcotics

source   of supply in Mexico who would supply CS-2's customers in                    Chicago.

SANTAMARIA told CS-2 that the price per kilogram was $28,000.2 The following is

a partial transcript of CS-2's telephone conversation    with SANTAMARIA:

    SANTAMARIA:        [T]here's... there's... there's some available [narcotics were
                       available for sale in Chicagol.



7Based on my training and experience, I am aware that $28,000 was within the range of
wholesale prices for a kilogram of cocaine in the Chicago, Illinois, area in Jaly 2017.



                                            L2
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 14 of 33 PageID #:14




CS-2:              Ok.


SANTAMARIA:        They just have the number 28. [The price is $28,000 per kilogram
                   of cocaine.l I'm not sure... what do you think?


CS-2:              It's fine, it's fine. Because I have a number that's a little higher,
                   that they're paying me well for, all the same. tCS-2 agreed to the
                   price.l


SANTAMARIA: Oh, all right. Um... How... how do we do it? Do I give the dude
                   this number so he calls you? And you and him decide.


                   IVOICES OVERI,AP]


CS-2:             Yeah, that's fine. Obviously you... [CS-Z gave SANTAMARIA
                  permission to pass the CS's phone number to the narcotics source
                  in Mexico.I


SANTAMARIA:       He's from Mexico. Yeah. He's... he's going to call you from Mexico,
                  ok? [The Mexico-based narcotics source of supply, "Individual A,"
                  would call CS-21.


CS-2:             Ok. He's from Mexico?


SANTAMARIA: Yeah, the owner. [Individual A, the owner of the narcotics,            was
                  based in Mexicol.


CS-2:             Ok.




                                      13
     Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 15 of 33 PageID #:15




    SANTAMARIA: Uh-huh, but I'll            give him your number so he calls you. You'll just
                         go... you'll go on behalf of Primo. I'm Primo. [SANTAMARIA told
                         CS-2 to use the code phrase "on behalf of Primo" when he spoke
                         with Individual Al.a

    CS-2:                Ok. You're Primo?


    SANTAMARIA: I told him... Yes, I'm the cousin ["primo" in Spanish]. You're going
                         to... to... to say to go... you'll go on behalf of Primo.


    CS-2:                Okay.


    SANTAMARIA: That's           ... that's what people who know me call me over there.


    CS-2:                ok.

    SANTAMARIA: Um... You can work               something out with him.


    CS-2:                All right,   done...


                         IVOICES OVERI,AP]


    SANTAMARIA:          When?


    CS-2:                So he has... He has everything... he has there [unintelligible]?
                         tCS-2 is confirming that Individual A had sufficient quantities of
                         narcotics in Chicago to complete the 10 kilogram cocaine salel.




8 Based on my training and experience, I know that, when a narcotics broker arranges a sale
between a source of supply and a new customer, it is a common practice for the new customer
to use a code phrase such as "on behalf of X-typically a codename to identify the brokerl"
to confirm identities and show the supplier that he/she is dealing with an individual for whom
the broker has vouched (i.e. someone who is not associated with law enforcement).



                                                t4
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 16 of 33 PageID #:16




   SANTAMARIA:         (unintelligible) has more. Yeah, yeah he has even more.
                       [Individual A had more than L0 kilograms of cocaine available for
                       sale in Chicago.l


   CS-2:               Ok. That's fine.


   SANTAMARIA:         All right. I'11... I'lI send him your number right now and he can
                       contact you guys. TSANTAMARIA will pass the CS-2's phone
                       number to Individual Al.


   CS-2:               All right, then.

      L4.    Later on or about July 5, 2017 , at approximately 12:24 p.ffi., CS-2 missed

a phone call from SANTAMARIA phone.        At approximately 12:26 p.ffi., CS-2 called
SANTAMARIA phone, and SANTAMARIA answered. In summary, SANTAMARIA

told CS-2 that Individual A preferred to speak to CS-2 while CS-2 was in the physical

presence of SANTAMARIA. CS-2 and SANTAMARIA agreed to meet later               that day

at around 2:00 p.m. in a parking lot in the McAllen, Texas area, where CS-2 could

then speak to Individual A by telephone in SANTAMARIA's presence. At
approximately 2:28 p.m., CS-2 called SANTAMARIA, using SANTAMARIA phone,

and SANTAMARIA told CS-2 that he was waiting for CS-2 in the parking lot. CS-2

told SANTAMARIA he/she would be there shortly.

      15.    According to CS-2, and corroborated by an audio recording that CS-2

provided to agents, at approximately 2:45 p.m., CS-2 met with SANTAMARIA inside

the CS-2's vehicle in a parking lot in the McAllen, Texas area. Below is an excerpt of

the recorded conversation that, according to CS-2, took place between him/her and




                                          15
     Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 17 of 33 PageID #:17




SANTAMARIA in CS-2's car, while CS-2 and SANTAMARIA waited to speak with

Individual   .A.   by telephone.e


    SANTAMARIA:            LTh... uh... the guy does have several. [The CS source has several
                           kilograms of narcotics in the Chicago area.l



    CS-2:                  Really?


    SANTAMARIA: Yeah. It's just that...he doesn't trust people, but he               doesn't...
                           doesn't...


                           IVOICES OVERLAP]


    CS-2:                  [Unintelligiblel that's normal, man.


    SANTAMARIA: Yeah. I told him, You know what?'

                           IVOICES OVERLAP]


    CS-2:                  He doesn't know me at all.


    SANTAMARIA: I told him, "Don't worr;r,            he's..." TSANTAMARIA vouched for CS-2
                           to Individual A.l


    CS-2:                  No, that's why... that's why...those guys buy ten kilos from you, dur
                           You have to start out everything that way.


    SANTAMARIA: (unintelligible)           brother?




eSANTAMARIA was identified as the individual who met with the CS on July 5, 2017 in the
same manner as described in footnote 6 above.



                                               16
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 18 of 33 PageID #:18




  CS-2:              No, yeah, dude. Easily. We can do it. Uh, what was I going to say?
                     The... the good thing is that it's... You... you take one first. The...
                     it's good... Are they good or what? tCS-2 asked SANTAMARIA if
                     Individual A's narcotics were high qualityl.


  SANTAMARIA:        They... they should be good. [The quality of the narcotics should
                     be good.J


  CS-2:              Right. They're really good, right away [unintelligible] two of the
                     same ones [CS-2 stated his/]rer Chicago customers would purchase
                     more cocaine from Individual A if the initial L0 kilograms were of
                     good qualityl.


      16.   According to CS-2, and corroborated by the audio recording provided by

CS-2, at approximately 2:50 p.m., SANTAMARIA received a call from an individual

who SANTAMARIA identified as his narcotics source (Individual A). SANTAMARIA

passed the telephone to CS-2 so that CS-2 and Individual A could discuss the planned

Chicago cocaine sale directly. Only CS-2's half of the conversation was captured on

the recording. Below is an excerpt of the conversation that, according to CS-2, took

place while CS-2 was speaking to Individual A on SANTAMARIA's telephone:


  CS-2:              Oh, you know that I have some good [narcotics] customers
                     over there, uh, in Milwaukee and they have people over in...
                     in... in Chicago too, so... so we can get some parts for the
                     motor. Um, the... they're going to arrive in Ch... Go ahead.
                     ICS-2 told Individual A that he/she had good narcotics
                     customers in Chicago who were looking to purchase narcotics
                     ("parts for the motor" is coded language for kilograms of
                     narcotics)].


                     (INAUDIBLE RESPONSE)




                                         t7
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 19 of 33 PageID #:19




CS-2:             Yeah, there in Chicago. They're from Chicago, the ones that
                  they have there.


                  (INAUDIBLE RESPONSE)


CS-2:             Yeah. No, I know. IJm, it's important to have people you trust
                  and above all, that they check one, they pay for it and they
                  take the paper, going and going.


                  (INAUDIBLE RESPONSE)


CS-2:             They get tens. They buy ten, five, ten. And then, well, while
                  they're buying they gain your trust too... with you guys, um,
                  well, they get a little more, but in the meantime, five, ten,
                  cash. [The CS's customers buy five or ten kilograms at a time,
                  and will pay up front in cashl.


                  (INAUDIBLE RESPONSE)


CS-2:             That's right, that's right. They would pay for one, they check
                  it, it's fine, they just need to confirm that the other ones are
                  good too, right? And that's it. [CS-2's Chicago customers would
                  pay cash for one kilogram of narcotics at first, and if the
                  narcotics were high quality, then the CS's customers would
                  purchase additional kilogramsl.


                  (INAUDIBLE RESPONSE)


CS-2:             I... I have someone I trust there. Someone I trust a lot that's
                  there, or if not I'Il go or... or... or... I have someone there that
                  I trust that has always helped me.

                  (INAUDIBLE RESPONSE)




                                       18
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 20 of 33 PageID #:20




CS-2:             No, yeah, yeah. Someone really close to me from my ranch.
                  Someone that's really close to me that... that has always
                  helped me.


                  (INAUDIBLE RESPONSE)


CS-2:             Oh, no, no, no, no. Of course not. These people aren't... they're
                  not runners, nothing like that.


                  (INAUDIBLE RESPONSE)


CS-2:             Uh, my people, they're like, they're going to be... they're going
                  to be the middleman, they're going to be there as the
                  middleman.


                  (INAUDIBLE RESPONSE)


CS-2:             Au... Yeah.


                  (INAUDIBLE RESPONSE)


CS-2:             That's right. Right. Just like that, exactly like that.


                  (INAUDIBLE RESPONSE)


CS-2:             No, no, beca...


                  (INAUDIBLE RESPONSE)


CS-2:             Exactly. Then they make some money and then they want to
                  go offon their own and it doesn't... doesn't work.




                                      19
 Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 21 of 33 PageID #:21




                  (INAUDIBLE RESPONSE)


CS-2:             Whi... whi? Oh, that's fine. IJm, the price that this guy gave
                  me he already gave it to you, right? He did. Your price. [The
                  CS is confirming that the price SANTAMARIA had earlier
                  provided ($28,000 per kilogram) was correct.l


SANTAMARIA:       Of that car motor. [Coded language for kilogram of narcotics]


CS-2:             Of the motor?


                  (INAUDIBLE RESPONSE)


CS-2:             OK, all right. No problem, then.


                  (INAUDIBLE RESPONSE)


CS-2:             Yeah, yeah. (unintelligible) 28, mine. [$28,000 per kilogram.]


                  (INAUDIBLE RESPONSE)


CS-2:             AII right, sir. So, nice to meet you and... and...


                  (VOICES OVERLAP)


SANTAMARIA: Tell... tell... tell him to call you (UNINTELLIGIBLE)

CS-2:             CaIl my phone. Whenever you need anything, call my phone
                  at the... at the one that he gave you. Mine is private, it's a
                  private line.




                                       20
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 22 of 33 PageID #:22




   SANTAMARIA:         Hello tCS-z apparently handed SANTAMARIA's phone back
                       to himl.


  CS-2:                Did he... did he hang up already?


  SANTAMARIA:          So,   what did you agree on?


  CS-2:               Yeah, it's done. It's all done, dude tCS-2 told SANTAMARIA
                      that CS-2 and Individual A had agreed on terms for the
                      narcotics sale in Chicagol.

       L7.    According to CS-2, and consistent with the audio recording provided by

CS-2, during the CS-2's conversation with Individual A (who, according to the CS,

was a Spanish speaking male), Individual A agreed to sell CS-2's drug customers 10

kilograms of cocaine at $28,000 per kilogram.

       18.   Later on or about July 5,   20L7 ,   at approximately 5:04 p.m., a few hours

after the in-person meeting, CS-2 called SANTAMARIA, using SANTAMARIA phone.

During the call, CS-2 asked SANTAMARIA when CS-2 could expect to receive a

telephone call from Individual A. SANTAMARIA told CS-2 he would send a message

to Individual A with instructions to contact CS-2.

      19. Later the same d.y, at approximately 5:45 p.h.,                CS-2 missed a

telephone call from the SANTAMARIA phone.             At approximately 5:47 p.m.,   CS-2

called the SANTAMARIA phone, and SANTAMARIA answered. Their conversation,

in pertinent part, was as follows:




                                           2t
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 23 of 33 PageID #:23




 SANTAMARIA:        He said you told him that you were going to send us a number so
                    they could call your friend, over there. [Individual A was waiting
                    on CS-2 to pass SANTAMARIA the contact information for CS-
                    2's Chicago narcotics customers].


                    Oh, good. Does he want... want the number?


 SANTAMARIA:        Well, so... so I can send it to him.


 CS-2:              Oh, good. That's good.


 SANTAMARIA:        Well, I'll tell him to call. You can come to an agreement with him.


 CS-2:              Well, tell him to call me if he wants. Is... is your friend going to
                    call me or the friend from over there, or who?


 SANTAMARIA:        No, well, my friend, so you can come to an agreement with him,
                    and you guys can... work it out if you want to. [Individual A will
                    contact the CS so they can further discuss the narcotics
                    transaction.I


 CS-2:              Well, yeah. IJm, sounds good.


 SANTAMARIA:        All right, then, boss.


 CS-2:              All right, then.

      20.   On or about July 6, 20L7, at approximately L0:51- a.ffi., CS-2 missed a

telephone call from Mexico telephone number 52-331-)OO(-3L79, believed to be used

by Individual A, as set out below. At approximately 10:56 a.m., CS-2 missed            a

telephone call from SAI{TAMARIA phone.       At approximately   L0:57 a.ffi., CS-2 called




                                         22
      Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 24 of 33 PageID #:24




SANTAMARIA phone and SANTAMARIA answered. During the recorded call,

SANTAMARIA told CS-2 that he/she had missed a call from Individual A. Their

conversation, in pertinent pad, was as follows:


     SANTAMARIA: Hey, that guy [Individual A] was calling you. He says that              you
                       didn't answer him.


     CS-2:             Oh, it's because I'm eating lunch. Yeah, tell him to call me again,
                       if you want.


     SANTAMARIA:       lUnintelligibleJ All right.


     CS-2:             It's a... it's a three, three. Something like that, right? tCS-2 asked
                       if  Individual A's Mexico telephone number started with the
                       numbers 3, 3.]


     SANTAMARIA:       Yeah, it's from outside [outside the United States, i.e., Mexico].


     CS-2:             Three, three, something, right?


     SANTAMARIA:       Yeah.


     CS.2:             OK. Tell him to call me.


     SANTAMARIA: All right.

         21.   Later on or about July    6, 20t7, at approximately      1L:11 8.h., CS-2

received a call from Individual    A at Mexico       phone number 52-)OO(-)OO(-3179.10




10According to CS-2, the user of the 3179 sounded like the same individual with whom CS-2
spoke to over SANTAMARIA's phone on July 5,2017, to finalize the Chicago cocaine sale.



                                            23
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 25 of 33 PageID #:25




During the ca1l, CS-2 and Individual A ("IA") discussed a general time frame of when

the narcotics transaction might occur in the Chicago area. Their conversation, in

pertinent pad, was as follows:

    IA:             Um, the guy [SANTAMARIA] told me to... to... to call you, it's just
                    that I couldn't... I cou ... oo, I went out to run an errand and I came
                    back a little late, and I couldn't call you anJrnore.


    CS-2:           No, no [unintelligible] no... there's no problem, man. We're here to
                    serve.


    IA:             Uh-huh. Uh-huh. Ok, tell me.


    CS-2:            No, well, it's jus... it's just to verify that and... and when it can be
                     done... regarding the piece to... to start looking into it . . . start
                     sorting out my clients in time and the... the guy that's over there.
                     [CS'2 asked Individual A if the planned narcotics transaction was
                     still on. If so, CS-2 told Individual A that he/she needed to inform
                     hisftrer Chicago based narcotics courier.l


    IA:             Ok. Um, mm, right now let me... get things right now [uninteligible]
                    with these people to  see if... if they want to meet today with these
                    guys [unintelligible] I'll call you so... [Individual A would reach out
                    to his narcotics couriers in Chicago to see if they were able to meet
                    with CS-2's customers that d.yl.

    CS-2:           Okay.


    IA:             You can give them the number so you guys can sort it out. Yeah?
                    [Individual A asked if CS-2 could pass CS-2's customer's phone
                    number to Individual A's narcotics couriers (who would be delivering
                    the cocaine) to work out the details of their meetingl.


    CS-2:           AII right, well, its fine by me, man.




                                         24
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 26 of 33 PageID #:26




    IA:              Ok.. .. Right now,   I'll   call you later.


        22.   On or about July 9, 2017 , at approximately 12:41p.m., the CS received

a call from Individual A, using Mexico telephone number 52-)OO(-)OO(-3179. During

the call, Individual A asked the CS to send the telephone number for his/her Chicago-

based narcotics customer to SANTAMARIA, who in turn would provide Individual        A

with the telephone number. Their conversation, in pertinent part, was as follows:

  IA:                 Oh, um, listen, um, do you have the number for the guy from there,
                      from Los Vientos ["the winds," code for Chicago, the "Windy City"J
                      so they can meet him? See if they can meet today.


  CS-2:               Well, that guy, Ricardo, had told me that supposedly not until
                      Monday. And I told the guys that... that if it... TSANTAMARIA told
                      the CS that the narcotics couriers wouldn't be available to conduct
                      a transaction until Monday.l


                      MOICES OVERLAP]


  IA:                 Uh-huh.


  CS-2:               ...that if they could meet early Monday.


                      IVOICES OVERLAP]


  IA:                 Um... Uh-huh. Well, it... it would be nice if you could give me the
                      number today so they can call today and then tomorrow... they can
                      meet early tomorrow.




                                             25
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 27 of 33 PageID #:27




                      (VOICES OVERI"AP)


  IA:                 Right?


  CS-2:               ...let me... let me... let me call them so I can inform them that I'm
                      going to give you the numbers later on.


  IA:                 Oh, ok. So, [unintelligibleJ. Give it to... give the number to m... to
                      my cousin and he'll send it to me. [Individual A told CS-2 to give
                      SANTAMARIA the phone number for CS-2's Chicago narcotics
                      customer, and SANTAMARIA would pass the number to
                      Individual Al.


  CS-2:               All right, then.

  IA:                 Ok. We'll all set. Ok.

        21.   Later on or about July 9, 2017, at approximately 1:48 p.m., CS-2 called

SANTAMARIA on SANTAMARIA phone and,                  at   agents' direction, provided

SANTAMARIA with a DEA undercover agent's cell phone number (agents planned

to have the undercover agent pose as the CS's narcotics customer in the Chicago

area). The conversation, in pertinent part, was as follows:


  CS-2:               Just to let you know that... that your guy called me . . . he asked
                      me for the number, right? For the boys. [Individual A called the
                      CS and asked for the number of the CS's Chicago-based narcotics
                      customer.]


  SANTAMARIA:         Ok.




                                          26
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 28 of 33 PageID #:28




  CS-2:               I'm going to grv... he asked me if I would give it to you so that
                      you could give it to him . . . Grab a pen there so that... No, no,
                      grab a pen so you can write it down, since I'm driving, man.
                      llndividual A told CS-2 to give the telephone number for CS-2's
                      Chicago narcotics customers to SANTAMARIA to grve to
                      Individual AI


  SANTAMARIA:         I'm also driving . . . Let me... let me pull over, hold on the thing
                       is . . . The thing is there's a red light here, let me pull over so...
                       so I can write it down real quick . . . What's the number?


  CS-2:               tCS-2 provides the UC's phone number and SANTAMARIA
                      repeats     it backl

  CS-2:               Tell him you're calling on behalf of Tigre. To talk to... to... to ask
                      for Beto. [Code phrase to be used to verify the identity of the
                      individuals involved in the narcotics transaction.l


 SANTAMARIA:          Ok, well, I'11... I'11... I'll mention it. ISANTAMARIA will give
                      Individual A the telephone number and code phrasel.


  CS-2:              All right,  I'11 be [unintelligible]. I'll wait for your call, or a ca... a
                      call from the guys over there from . . . Chicago. Okay?

  SANTAMARIA:        All right.

      22.    On or about July 10, 20t7, at approximately 2:14 p.m., CS-2 spoke with

SANTAMARIA, using SANTAMARIA phone, and advised him, in summary, that

his/her narcotics customer      in   Chicago had not received any telephone calls.

SANTAMARIA confirmed to the CS that he had passed the (UC's) phone number to

Individual A on July 9, 20L7.




                                             27
     Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 29 of 33 PageID #:29




       23.     On or about July 10, 2017, at approximately 4:03 p.m., the UC missed

a phone call from telephone number ()O(X) )O(X-5470.           At approximately 4:05     p.m.,

the UC missed a phone call from telephone number (X)O() )C(X-7005.

       24.    At approximately 5:02 p.m., the UC called back telephone number)OO(-

)OO(-5470. According to the UC and the audio recording, a Spanish-speaking male,

later identified as Sergio Avarca-Baldavino (as set out below), answered the phone.

During the call, the UC and Avarca-Baldavino greeted one another. Avarca-

Baldavino then used the          "El Tig.e"    code phrase     that CS-2 had passed to
SANTAMARIA (to pass to Individual A). Avarca-Baldavino then stated that he had

been instructed to reach an "agreement" with the UC. The UC and Avarca-Baldavino

then arranged to meet on July l1-,2017 , at a parking lot in Deerfield, Illinois.

       25. On or about July           11, 20L7, at 3:09 p.ffi., the UC met with two

individuals, later identified as Sergio Avarca-Baldavino and Miguel Pacheco, in a

public parking lot in Deerfreld, Illinois.ll In summary, during the meeting, which was

physically surveilled and audio recorded, Avarca-Baldavino told the UC he had "two"

with him, which the UC understood to mean 2 kilograms of cocaine, and asked the


11As set out below, Avarca-Baldavino and Pacheco were arrested on July 12,20L7, as they
attempted to deliver the 10 kilograms of cocaine to the UC. Both were identified after their
arrest. On July L3, 20L1, Avarca-Baldavino and Pacheco were charged in the Northern
District of Illinois with one count of possessing with intent to distribute 5 kilograms of more
of cocaine, inviolation of 21 U.S.C. $ 8a1(a)(1) (case number 17 CR474). Both defendants
were convicted in 2018.
Agents interviewed Avarca-Baldavino after his Ju.ly !2,2017 arrest. One of the interviewing
agents has reviewed the audio recording of the UC's JuIy LL,2017 meeting with Avarca-
Baldavino and the audio and video recording Avarca-Baldavino's post-arrest interview.
According to the interviewing agent, he recognized Avarca-Baldavino to be the user of
telephone number DO(-)OO(-5470 and rcO(-)OO(-7005 in the calls set out in this affrdavit.



                                              28
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 30 of 33 PageID #:30




UC if he wanted the narcotics at that time. The UC responded that he did not yet

have the money ready, and that he wanted to purchase a total of 10 kilograms from

Avarca-Baldavino. The UC and Avarca-Baldavino then agreed to meet the following

day to complete the 10 kilogram cocaine sale.

       26.      On or about Jluly 12,20L7, the UC participated in multiple consensually

recorded telephone calls and text messages with Avarca-Baldavino, using telephone

number )OO(-)OO(-7005.        fn   summary, during the calls, the UC and Avarca-

Baldavino agreed to meet later that day at approximately 4 p.m. in the parking lot of

a Macy's department store located in Gurnee, Illinois, to complete the 10 kilogram

cocaine sale.

      27.       On or about July 12,20L7, at approximately 3:57 p.m.,law enforcement

initiated a traffltc stop of Avarca-Baldavino and Pacheco, who were traveling in            a

white pickup truck driven by Individual A, near the intersection of Greenwood

Avenue and Jackson Street in Waukegan,        Illinois. At the time   of the traffic stop, the

white pickup truck was traveling toward the Macy's store in Gurnee at which the UC

and Avarca-Baldavino had agreed to meet to complete the cocaine sale. During the

traffic stop, Individual A gave consent for law enforcement to search the white pickup

truck. Inside the pickup truck, ofEcers located a cooler that contained approximately

ten kilograms of a substance that field-tested positive for the presence of cocaine.

Forensic lab analysis later confirmed the substance seized from the cooler contained

cocaine,   with a net weight of over   10 kilograms.




                                             29
    Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 31 of 33 PageID #:31




      28.    Also located in the white pickup truck were multiple cell phones. One of

the phones was assigned telephone number 847-641-7005 (the second number from

which the UC had a missed call on the afternoon of July 10, 2077). Individual A,

Avarca-Baldavino and Pacheco each denied ownership of the phone. A search of the

ceII phone revealed   that on or about July 10, 2017, at approximately 2:47 p.m., a text

message was received from a Mexico telephone number, 52-)OO(-)OO(-3827, which

stated ')OO(-)OO(-9704 [the UC's phone number] con el tigre departe de beto [the

"tigre" code phrase the CS provided SANTAMARIA on or about July 9, 2017 in

connection with the 10 kilogram cocaine salel."

      29.    On or about July L8, 20L7, at approximately g:16 p.m., CS-2 had a

recorded conversation    with SANTAMARIA, using SANTAMARIA phone, about the

July 12, 20t7 cocaine seizure:

   SANTAMARIA: Um, I called that guy... the guy from over there from the outside.
               ISANTAMARIA called Individual A, who is based in Mexico.l


   CS-2:                Yeah.


   SANTAMARIA: And he asked me if your friends had seen those people, or if they
               had just spoken with them on the phone. [Individual A asked if
               CS-2's narcotics customer had met with Individual A's narcotics
                        couriers (Avarca-Baldavino and Pacheco), or only spoken to them
                        by phonel.


   CS-2:               Oh, the truth is, I don't know. Oh, they told me something about...
                       Yeah, it seems like they met with him.


   SANTAMARIA:          Oh.




                                           30
Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 32 of 33 PageID #:32




CS-2:             They met with one of the guys [CS-2's customer met with Avarca-
                  Baldavinol.


SANTAMARIA: All right.

CS-2:             But he never . . . never... the... the... the... the guy that was going
                  to arrive with him never showed up. I don't know how things
                  were. But those guys here... I told them what you had told me
                  [Avarca-Baldavino and Pacheco never arrived with the drugs to
                  deliver to CS-2's customerl.

SANTAMARIA: Uh-huh . . . Oh, all right, so, there, so if something [U/I] let... Iet
            me know . . . I think they had . . . they had problems there, that...
            that someone there wanted... hmm, I don't know... I... I... I...
            didn't understand this guy [Individual A] very well, telling him
            that... that they had... how do I tell you? That a person is going
            around there and they are... they are, what do you call it?
            Informing [Individual A s couriers, Avarca-Baldavino and
            Pacheco, had problems with law enforcement while attempting to
            deliver the cocaine to CS-2's customer, and Individual A and
            SANTAMARIA are concerned that someone involved in the sale
                  was acting as a law enforcement informant].




                                       31
Case: 1:18-cr-00846 Document #: 1 Filed: 12/10/18 Page 33 of 33 PageID #:33




  TV.     CONCLUSION

          30.   Based on the foregoing, I respectfully submit that there is probable

  cause   to believe that beginning no later than July 3, 20t7, and continuing
  through at least July L2,20L7, RICARDO SANTAMARIA aided and abetted the

  attempted distribution of a controlled substance, namely, 5 kilograms or more of

  a mixture and substance containing a detectable amount of cocaine, in violation

  of Title 21-, United States Code, Sections 846 and 2.


                                          FURTHER AFFIANT SAYETH NOT.


                                          MICTIAEL KOCH
                                          Special Agent,        D"ug      Enforceme
                                          Administration


                  AND SWORN to before me on December 10, 2018.



  United States Magistrate Judge




                                     32
